Notice of Pre-AIA  or AIA  Status
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on May 6, 2021.  Claims 1-21 are pending.


Specification
The Abstract has been amended and is compliant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 11, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the processor claimed is not a machine.  To expedite examination, Examiner suggests adding “hardware” to the processor in view of the server description in the specification and Figure 10.
Claims 12-20 depend from claim 11 and are therefore rejected on the merits at least based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (USPN. 2015/0128139) in view of Agarwal et al (USPN. 2009/0064151).

Regarding claims 1 and 11, Suzuki discloses a command processing method, comprising (fig. 1 pars. 61-74 refer to the method/system of processing/handling request and executing, par. 47):
receiving, by a server, a target request that carries a target command and that is sent by a client, wherein the target command corresponds to a target context number (fig. 1, client 30A and data center 1, par. 60, request by client, see par. 61: target context number equated to a virtual system specified at the dependency destination that provides a service on which the first virtual system depends), wherein a context number is a unique identifier of a context corresponding to the client (fig. 1, clients 30A-30C and par. 60, service for plurality of clients require identification number of client per service/job);
using a current time as a target timestamp of the target request (pars. 60, time condition as a trigger);
adding a local associated command corresponding to the target context number and a local conflicted command corresponding to the target command to a target dependency set (pars. 73-74, especially 74, dependency pointer in the resource management table 16C, where target context and 
forwarding the target request to a replica server and a dependency set (par. 71, acquired parameter from the dependency destination is written into the set file associated with the application of the dependency source, note that parameter can be written from source to destination or vice versa, pars. 66, 73 and other related text regarding “dependency direction” equated to dependency set), 
but Suzuki does not explicitly teach, “enable the replica server to generate a replica dependency set” or that “the context is obtained by combining multiple threads associated with a command execution sequence”.
However, Agarwal teaches “enable the replica server to generate a replica dependency set”  (pars. 4 and 13, creating replicas of the object at selected sites, Agarwal) and “combining multiple threads associated with a command execution sequence” (par. 16, execution of events and ordered sequence of replication, Agarwal).  It would have been obvious at the effective filing time of the application to submit Suzuki dependency set to Agarwal replica server to generate a replica dependency set (par. 4, creating replicas of the object at selected/remote sites, Agarwal).  One would have been motivated to create a replica dependency set at a replica server to schedule a batch of jobs at different compute sites for a plurality of clients Suzuki clients (par. 4, schedule a batch of jobs at different compute jobs, Agarwal).
Suzuki/Agarwal combined teach,
wherein the replica dependency set comprises the associated command that corresponds to the target context number and that is stored in the replica server and the conflicted command corresponding to the target command and that is stored in the replica server according to the target context number and the target command in the target request (par. 71, acquired parameter from the dependency destination is written into the set file associated with the application of the dependency 
 updating the target dependency set according to the feedback from the replica server, and storing an updated target dependency set synchronously with the replica server, so that the replica server subsequently executes a command according to the updated target dependency set (par. 71, acquired parameter from the dependency destination is written into the set file associated with the application of the dependency source, thus the parameter can be written from source to destination or vice versa and update as needed in view of pars. 66, 73 “dependency direction”, Suzuki, using Agarwal remote site); and
determining a target execution sequence of the target command and each command in the updated target dependency set according to the target context number and the target timestamp that correspond to the target command, and a context number and a timestamp that correspond to each command in the updated target dependency set, and executing the target command and each command in the updated target dependency set according to the target execution sequence (pars. 104, 108-109,  replication based on forward/backward sequences and time to execute, par. 60, Suzuki).

2 and 12    Suzuki/Agarwal combination teach, The method according to claim 1, wherein the adding a local associated command corresponding to the target context number and a local conflicted command corresponding to the target command to a target dependency set comprises (pars. 73-74, especially 74, dependency pointer in the resource management table 16C, where target context and local command depend on one another based on some parameter of application or not, is equated to a conflicted command, Suzuki):

locally detecting a second to-be-processed request that carries a context number unequal to the target context number and a command in read/write conflict with the target command, using the command in the second to-be-processed request as the conflicted command, and adding the conflicted command to the target dependency set (figs. 8-9, pars. 73-75, especially par. 75, request is performed on available virtual system using dependency relationship when it becomes the dependency destination based on parameter stored in the resource management table, Suzuki).

4 and 14    Suzuki/Agarwal combined teach, wherein the using a current time as a target timestamp of the target request comprises:
detecting that the target request does not comprise a preset timestamp (pars. 60, time condition as a trigger or first available, Suzuki); and
using the current time as the target timestamp of the target request (pars. 60, timer, Suzuki).

5 and 15  Suzuki/Agarwal combined teach, wherein the using a current time as a target timestamp of the target request comprises:
detecting that the target request comprises a preset timestamp  (pars. 60, time condition as a trigger or first available, Suzuki);
adding the target request to a wait queue (fig. 9 pars. 60 and 70, acquire the parameter after waiting for a predetermined amount of time with a plurality of requests, Suzuki);


6 and 16   Suzuki/Agarwal combined teach wherein before the adding a local associated command corresponding to the target context number and a local conflicted command corresponding to the target command to a target dependency set, the method further comprises (fig. 1, client 30A and data center 1, par. 60, request by client, see par. 61: target context number equated to a virtual system specified at the dependency destination that provides a service on which the first virtual system depends, Suzuki):
detecting that the target request does not carry a context number (fig. 1, client 30A and data center 1, par. 60, request by client, see par. 61: target context number equated to a virtual system specified at the dependency destination that provides a service on which the first virtual system depends, in this case not specified, Suzuki); 
selecting a target context number corresponding to the target command from a locally maintained context number set (par. 46, dependency relationship table 16a and example wherein Vsys does not specify the dependent service provider, Suzuki); and
adding the target context number to the target request (par. 47, adding provider and creating a host key, Suzuki).

7 and 17    Suzuki/Agarwal combined teach wherein before the adding a local associated command corresponding to the target context number and a local conflicted command corresponding to the target command to a target dependency set, the method further comprises:

 and
determining the carried context number as the target context number corresponding to the target command (pars. 73-74, dependency pointer in the resource management table 16C, where target context and target command depend on one another based on some parameter of application, Suzuki).

10 and 20    Suzuki/Agarwal combined teach, wherein after the using a current time as a target timestamp of the target request, the method further comprises,
determining the target request that carries the target timestamp and the target context number as a to-be-processed message, and sending the to-be-processed message to the client, so that the client initiates a next request, or sends the target context number to an associated client in a same context, wherein the context is formed by combining multiple threads (pars. 34, 36 and 47, user interface communicates with server, and server load balancing handles multiple threads/requests, Suzuki).

	Regarding claim 21, Suzuki/Agarwal combined teach the updating comprises, in response to the replica dependency set being inconsistent with the target dependency set, updating the target dependency set by adding a redundant associated command and a redundant conflicted command in the inconsistent replica dependency set to the target dependency set (figs. 8-9, pars. 73-75, especially par. 75, request is performed on available virtual system using dependency relationship when it becomes the dependency destination based on parameter stored in the resource management table wherein the management table accounts for conflicts and is used to resolve the conflict including update dependency set, Suzuki).

Regarding claims 3, 8, 9, 13, 18 and 19, they are at least rejected based on their dependency of parent claims but would be allowable if rewritten in independent claim format.

Response to Arguments
Applicant's arguments filed 5/6/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant alleges the non prior-art rejection are overcome.
Examiner disagrees.  A processor is hardware wherein server with other components including the hardware processor make up the claimed server.  As such, the rejection is maintained.

Applicant alleges the newly amended feature is not taught by the prior art.
Examiner disagrees.

The relevant portion of claim 1 reads,
“wherein a context number is a unique identifier of a context corresponding to the client (fig. 1, clients 30A-30C and par. 60, service for plurality of clients require identification number of client per service/job)”,
Clearly Suzuki discloses a plurality of clients and tracking the service/job to a relevant client in a multi-client system (fig. 1 and par. 60, Suzuki).
Claim 1 further comprises,
 does not explicitly teach, “enable the replica server to generate a replica dependency set” or that “the context is obtained by combining multiple threads associated with a command execution sequence”.
However, Agarwal teaches “enable the replica server to generate a replica dependency set”  (pars. 4 and 13, creating replicas of the object at selected sites, Agarwal) and “combining multiple threads associated with a command execution sequence” (par. 16, execution of events and ordered sequence of replication, Agarwal).  It would have been obvious at the effective filing time of the application to submit Suzuki dependency set to Agarwal replica server to generate a replica dependency set (par. 4, creating replicas of the object at selected/remote sites, Agarwal).  One would have been motivated to create a replica dependency set at a replica server to schedule a batch of jobs at different compute sites for a plurality of clients Suzuki clients (par. 4, schedule a batch of jobs at different compute jobs, Agarwal)”.
Mutliple threads associated with a command execution sequence reads on creating replicas of an object on processing sites where the plurality of threads/events are processed in clustered job executing sites (see figure 1B and 3, par. 16, plurality of jobs, Agarwal).  

	
	Previous relevant remarks:
	Applicant alleges a target context number and local conflicted command claimed is not taught by Suzuki, as defined in the specification.
	Examiner is not persuaded.  Although the specification describes context number to comprise a unique id of context, it does not specify the context itself (par. 83, specification).  The relevant cited rejection comprises,

Suzuki discloses that the virtual system has dependency relationship with other virtual system for providing a service (pars. 46 and 61).  The unique id of target context number provides no more than the processes/service a unique virtual system relies upon, wherein each virtual system differs based on their “VSYS ID” identification (par. 46).  

Regarding the “conflicted command”, commands that are not logical, for example, wherein a local request calls for a target dependency that is not supported or is conflicted to the target dependency set (par. 87, specification). Suzuki handles this scenario by using dependency pointers, where parameters do not depend on the same dependency (pars. 73-74, Suzuki).   
As such, all allegations are believed moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of distributed systems:
USPN. 2015/0172414  [Wingdings font/0xE0] pars. 58 and 105  teach all independent claims.
USPN. 2018/0322030  [Wingdings font/0xE0] par. 22*


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






August 9, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158